Citation Nr: 1731866	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  16-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955 and from November 1955 to December 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

In a June 2017 statement the Veteran asked for a new examination regarding the severity of his service-connected hearing loss and tinnitus.  If the Veteran wishes to file a claim for an increased rating he or his attorney should do so on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a psychiatric disorder diagnosed during the appeal period which is related to stressors he experienced during service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder as a result of stressors he experienced during his military service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed inservice stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016) 

If a stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

While the Veteran filed a claim for service connection for PTSD, claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal, as there are diagnoses of various psychiatric disorders of record.  

The Veteran has asserted that he experienced several stressors during service; the Board will focus on one in particular.  He claims that in 1954 he was on guard duty at night at an ammunition dump in Korea.  He asserts that hundreds of North Korean prisoners had been released by the UN Forces and that they were armed with various weapons and threatened to kill people because they were hungry and ill-clothed in winter weather.  He states that one of these North Koreans tried to sneak up behind him and he was forced to fire on the individual.  He reported that after this incident the guard was tripled because the North Korean soldiers were getting over the barbwire fence and coming into the tents and attacking soldiers.  

Review of the Veteran's service personnel records confirms that he served in Korea from May 1954 to September 1955.  While the final armistice agreement was signed in July 1953, VA recognizes the Korean Conflict (a period of war) as ending in January 1955.  38 C.F.R. § 3.3 (2016).  The Veteran served in a field artillery unit.  Multiple VA examination reports and treatment records refer to the Veteran's reported stressors as being "non-combat" in nature.  The Board tends to disagree, standing guard duty during a period of war when former enemy personnel are attempting to breach the perimeter may not be thought of as combat, but appears to at least meet the criteria of "fear of hostile military or terrorist activity" defined at 38 C.F.R. § 3.304(f)(3).

A March 2014 VA Compensation and Pension examination indicates that the Veteran warrants a psychiatric diagnosis of "other specified trauma and stressor related disorder."  The examiner specifically relates the diagnosed disorder to the stressor indicated above.  The Board notes that service-connection for this type of disorder is not regulated by 38 C.F.R. § 3.304(f).  Instead, the evidence must establish that there is a nexus between the disability and service.  

A January 2015 VA psychology note indicates diagnoses of anxiety disorder and chronic PTSD (non-combat).  Again, the specific stressor indicated is the one that the Veteran experienced during service in Korea.  The opinion was offered by a VA psychologist.  

While the most recent VA Compensation and Pension examination conducted in June 2016 indicates no psychiatric diagnosis is warranted, there are confirmed diagnoses of psychiatric disorders during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  Moreover, these diagnoses relate the Veteran's psychiatric disorders to stressors he experienced during service.  The stressors reported by the Veteran are consistent with the places, types, and circumstances of his service in Korea shortly after the armistice agreement was reached.  The Board accepts the Veteran's lay testimony of these stressors as credible.  Accordingly, the evidence establishes diagnoses of psychiatric disorders during the appeal period which are linked to credible stressors during service; service connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


